DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/15/2021. As directed by the amendment, claims 1-4, 6, 8-10, 52-54, and 56 were amended, claims 5, 7, 11-51 and 61-96 were cancelled, and new claims 97-110 were added. Thus, claims 1-4, 6, 8-10, 52-60, and 97-110 are presently pending in this application
Claims 1-4, 6, 8-10, 52-60, 99-100 and 103-110 are allowed and claims 97-98 and 101-102 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with James Heslin on 5/24/2021. 

The application has been amended as follows:


In Claim 52, line 2, the limitation “patient, the method comprising:” has been changed to --patient using a device comprising a cuff, an expandable member, a pressure source fluidically coupled to the expandable member and coupled to the cuff, an applanator coupled to an inside surface of the cuff and located on the cuff so as to be positioned over a back surface of the knee, the applanator comprising a rigid material and having a tissue contacting surface having a curved shape sized and configured to apply pressure to a back surface of the knee to compress a popliteal vein in a back of the knee, wherein the applanator is connected to a hinge plate via a hinge, wherein the expandable member is located between the applanator and the hinge plate, wherein the applanator is configured to be pivotally advanced against tissue of the back of the patient’s knee and compress the popliteal vein when the expandable member is expanded, the method comprising:--. 

In claim 52, lines 3-4, “from an applanator comprising a rigid material to a back surface of the patient’s knee to compress a popliteal vein” has been changed to --from the applanator to the back surface of the patient’s knee to compress the popliteal vein--. 

In Claim 103, lines 1-2, the limitation “the femoral” has been changed to --a femoral--.

In Claim 108, line 2, the limitation “or pule rate.” has been changed to --or pulse rate.--. 

In Claim 109, line 1, the limitation “the femoral” has been changed to --a femoral--. 

Cancel claims 97-98, 101 and 102. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Nardi (2008/0071202), Zamboni (2011/0152734), Macleod (3,292,613) and Denson (2017/0100301) do not specifically disclose the claimed apparatus and method as presented in the claims 1-4, 6, 8-10, 52-60, 99-100 and 103-110. 
Regarding claim 1, Nardi discloses a device (501, fig. 12, paragraph 0066) for preventing deep vein thrombosis (DVT) in a patient (see paragraph 0001), the device comprising: a cuff (27, see fig. 12, paragraph 0032) configured to fit over the patient's leg (3, fig. 12, paragraph 0031); an applanator (see the annotated-Nardi fig. 12 above, the member in between 27 is the applanator since it compresses the limb 3 in response to the expansion of 505, see paragraphs 0067-0068, Nardi discloses a pump 515 for inflating bladder 505 and discloses that the bladder can provide additional pressure to the limb of the user) coupled to an inside surface of the cuff (see the annotated-Nardi 
Regarding claim 1, Zamboni discloses a device (1, fig. 1) for preventing deep vein thrombosis (DVT) in a patient (see abstract and paragraphs 0013-0017, Zamboni discloses that the device provide compression and release to the deep veins, therefore, it prevent deep vein thrombosis, furthermore, Zamboni discloses that known device can 
Regarding claim 1, MacLeod teaches an applanator (55, fig. 5) coupled to an expansion device (56, fig. 5), wherein the applanator having a tissue contacting surface having a curved shaped configured to apply pressure to a surface of the leg to compress a vein (see fig. 5, the applanator 55 has a curved surface, see Col 4, lines 43-54). 

Regarding claim 52, Nardi discloses a method for preventing deep vein thrombosis (DVT) in a patient using device (see device in fig. 12), the method comprising: applying force from an applanator (see the annotated-Nardi fig. 12 above, the member in between 27 is the applanator since it compresses the limb 3 in response to the expansion of 505, see paragraphs 0067-0068, Nardi discloses a pump for inflating bladder 505 and discloses that the bladder can provide additional pressure to the limb of the user) to a surface of the patient’s leg to compress a deep vein in the leg so as to minimize blood flow through the deep vein (see paragraph 0001, see the annotated-Nardi fig. 12 above and paragraph 0066 that the device compresses the limb, it is inherent that when the limb gets compressed, the deep vein would get compressed as well, furthermore, as disclosed in paragraph 0001, the device is for preventing deep vein thrombosis, therefore, the compression would have to effect the deep vein in order to prevent deep vein thrombosis, furthermore paragraph 0073, Nardi disclose that VRT measurement is an air plethysmographic technique that determines when the veins of the limb have substantially completely refilled with blood after the compression state, which would mean that the compression stage would compress the veins), wherein the 
Regarding claim 52, Denson teaches a method of monitoring a wearer’s compliance with a compression treatment (see paragraphs 0003-0004), the method comprising: applying force to a surface of the patient’s leg to compress a deep vein in the leg so as to minimize blood flow through the deep vein (see paragraph 0029 and 0030, Denson discloses in the back ground (paragraph 0002) that compression device are for preventing deep vein thrombosis, and further stated that the device is for compression the leg, by compressing the leg, the compression would compress the deep vein and during the compression the compression would minimize blood flow through the deep vein due to the compression), wherein the force is applied in a compression cycle comprising: a pulse period of force pulses with intervals of relaxation between the pulses (see fig. 17A and paragraphs 0085-0086, see force pulses 1702, as shown, there are three force pulses measured by the sensor, and two intervals of relaxation between the pulses), a hold period of constant force application (hold period is 1708, see fig. 17A, paragraphs 0085-0086, Denson discloses that the device brings the bladder to achieve a pressure of about 30 mmHg then initiate a hold period, 
However, both Nardi and Denson fails to disclose that the method comprising using a device as claimed in combination with the applanator is connected to a hinge plate via a hinge, wherein the expandable member is located between the applanator and the hinge plate, wherein the applanator is configured to be pivotally advanced against tissue of the back of the patient’s knee and compress the popliteal vein when the expandable member is expanded. Therefore, to modify Nardi and Denson to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1-4, 6, 8-10, 52-60, 99-100 and 103-110 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785